United States District Court
Northern District of California

oOo F&F NAN DBD OH FSF WD HPO —

N. N N N No No No bo dD —_ _ — — _ — — — — —
oo ~] nN WG ay eo bo —_ oO \o oo ~ n WN aay Ww N — oO

 

 

FILED

JUN 14 ai
UNITED STATES DISTRICT COURT SUSAN Y. S

CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA NORTH DISTRICT OF CALIFORNIA

IN THE MATTER OF CV 9... no 0 1 6 0 MISC

Kyle Sheldon Hackett, bar no. 194658 ORDER TO SHOW CAUSE RE 9
SUSPENSION FROM MEMBERSHIP ; i
IN GOOD STANDING OF THE BAR —
OF THE COURT

 

TO: Kyle Sheldon Hackett, bar no. 194658

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective May 26, 2019, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 11-7(b)(1). On or before July 24, 2019, you may file a response to this
Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after July 24, 2019 absent further order of this -
Court.

IT IS SO ORDERED.

Dated: June 13,2019

 

JAMES
United

 

Attorney-discipline_OSC
rev. 11-18

 
